Title: To Thomas Jefferson from James Philip Puglia, 9 November 1793
From: Puglia, James Philip
To: Jefferson, Thomas



Sir
Philadelphia Coomb’s Alley no. 8 Novr. 9th. 1793

Wiewing with sorrow the large number of victims in all ranks and professions fallen by the late distressing desease, I suppose that some vacancies have taken place amongst the persons employed in public Offices. In this conception I take the liberty of adressing your Honour with the offer of my best services in that line, wishing (if agreeable and possible) to be admitted as a Clark in your Office.
I had several times the honour of presenting my self to you Sir, and did some translation by your command: I do not presume it to be any merit in my favour for deserving your generous protection, however should I luckily obtain it, I shall incessantly endeavour to preserve it by discharging my duty with honour and activity.
I inclose my proposal which you may intirely rely upon—for the Three languages I mean the Spanish, French, and Italian. I was the Book-keeper of the late Partnership of Willing, Morris and Swanwick
 
from whom information may be had respecting my Caracter &c. Mr. George Meade can give it likewise, and (if required) I am confident that several other respectable Merchants will favour me with their recomendations. May this letter attain your kind remembrance, wishing to know when and where I am to appear on your return to this City; meanwhile I constantly pray the Almighty for your health, exaltation and happiness. With the greatest respect I am Sir Your most obedient humble Servant

James Ph. Puglia late Sworn Interpreter of the Spanish Language for the Commonwealth of Pennsylvania

